39 F.3d 1178
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ricky Emanuel SELBY, Plaintiff Appellant,v.Edward MURRAY, Director of D.O.C.;  Hopson, LPN;  WardenWright;  Warden Bass;  Harold Underwood;  Sergeant Mayes;C/O Powell-Bracey;  Sergeant Freeman;  Marshall, Assoc.Med. Dir.;  C/O Dozier;  Sgt. Johnson;  Counselor Cosely;C/O Walker;  Captain Givens;  Lieutenant Hawkins;Lieutenant Tuell;  Sergeant Smith, Defendants Appellees.
No. 94-6479.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1994.Decided Nov. 14, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-94-73-2).  Judge.
Ricky Emanuel Selby, appellant Pro Se.
E.D.Va.
DISMISSED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit
PER CURIAM:


1
Appellant noted this appeal from the district court's judgment before the court disposed of a then-pending motion to alter or amend that judgment under Fed.R.Civ.P. 60 which Appellant served within ten days of the court's final order.  A notice of appeal filed before disposition of such a motion is without effect until disposition of that motion.  Fed. R.App. P. 4(F).  Appellate review of an order disposing of the motion requires that the party amend the previously filed notice of appeal within the time prescribed by Fed.  R.App. P. 4 measured from the entry of the order disposing of the motion.  Id. The judgment appealed from was vacated by the district court when it granted Appellant's motion for reconsideration and further reduced the filing fee.  Selby failed to amend his previously filed notice of appeal to incorporate that order.  Under these circumstances, we lack jurisdiction.


2
Accordingly, we deny Appellant leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.